Appeal from a judgment of the County Court of Albany County, rendered December 17, 1975, convicting defendant, upon his plea of guilty, of the crime of robbery in the first degree and sentencing him to an indeterminate term of imprisonment having a maximum of 20 years. The defendant contends that the trial court should have adjudicated him a youthful offender and/or that the punishment imposed is unduly harsh and excessive. The defendant and the People compromised criminal proceedings against the defendant by a plea bargain whereby the defendant was permitted to plead guilty to the first count of one indictment in full satisfaction of six counts of robbery in the first degree. The court asked the defendant, then 19 years of age, if he understood that the sentence to be imposed was a maximum of 20 years and he acknowledged that he did and thereupon admitted a robbery while he had a gun in his possession. At the subsequent time of sentencing the defendant stated that he was wondering about youthful offender consideration, but the court denied that, stating that it was giving due consideration to the nature of the crime. The use of a gun in committing robbery is extremely serious and the record reflects a sound basis for the court’s denial of youthful offender status. The presentence report has been reviewed as was requested by the defendant and it discloses prior difficulties by the defendant and does not contain anything to indicate that more lenient treatment should have been afforded him. Judgment affirmed. Greenblott, J. P., Sweeney, Main, Larkin and Herlihy, JJ., concur.